Exhibit 10.1

 

SECOND AMENDED & RESTATED

PROMISSORY NOTE

 

THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE (this “Second Amended Note”)
made effective as of the 5th day of January 2009 (the “Effective Date”), by and
between Advanced Life Sciences, Inc., an Illinois corporation (the “Maker”), and
Michael T. Flavin, Ph.D. (the “Payee”).

 

WHEREAS, in September 2001, the Maker incurred indebtedness under a $2.0 million
promissory note with the Payee, which bears interest at 7.75% and was to mature
on September 1, 2006 (the “Original Note”); and

 

WHEREAS, in July 2005, the Payee agreed to restructure the Original Note so that
all principal and interest due under the Original Note would mature on
December 31, 2007;

 

WHEREAS, in May 2006, the Maker authorized the payment of accumulated interest
on the loan with the Payee and provided for monthly payments of accumulated
interest until the loan matures

 

WHEREAS, in September 2007, the Payee and the Maker entered into an Amended &
Restated Promissory Note under which all principal due would mature on
January 5, 2009;

 

WHEREAS, as of the Effective Date, the Maker had $2.0 million outstanding under
the Original Note (the “Debt”).

 

WHEREAS, the Maker and the Payee desire to enter into this Second Amended Note
to extend the date of upon which the Debt shall mature.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Maker and the Payee agree as follows:

 

FOR VALUE RECEIVED, the Maker hereby unconditionally promises to pay to the
order of the Payee, at Woodridge, Illinois, or at such other place as the holder
of this Amended Note may from time to time designate in writing, in lawful money
of the United States of America, the principal sum of $2,000,000. The principal
indebtedness evidenced hereby shall be payable in one lump sum payment on
January 5, 2010, plus any interest then accrued (provided below) but previously
unpaid thereon.

 

Maker further promises to pay interest at the place provided above on the unpaid
principal balance, provided that the unpaid principal balance shall bear
interest at a rate of 7.75% per annum, compounded annually, and such interest
shall be due and payable in advance of or upon maturity.  Interest shall be
calculated on the basis of a 360-day year for the actual number of days
elapsed.  Payments received by Payee from Maker on this Amended Note shall be
applied first to the payment of interest which is due and payable and only
thereafter to the outstanding principal balance hereof.

 

At the option of the Maker, this Amended Note may be prepaid in full or in part,
at any time or from time to time, without penalty or premium of any kind.

 

This Amended Note has been delivered and shall be deemed to have been made at
Woodridge, Illinois and shall be interpreted and the rights and liabilities of
the parties hereto determined in accordance with the internal laws and decisions
of the State of Illinois, without giving affect to the conflict of laws
principals thereof.  Whenever possible, each provision of this Amended Note
shall be interpreted in such a manner as to be effective and valid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or by the remaining provisions of this Amended Note.

 

MAKER

 

 

PAYEE

 

 

 

 

 

By:

/s/ Michael J. Cogan

 

By:

/s/ Michael T. Flavin

Name:

Michael J. Cogan

 

 

Name:   Michael T. Flavin, Ph.D.

Its:

Vice President and Chief Accounting Officer

 

 

 

 

--------------------------------------------------------------------------------